DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1 and 18 are amended
Claims 1-20 are pending.
	
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kin-Wah Tong on June 18, 2021.

6.	CLAIMS:
Please amend claims as follows:
1.    (Currently Amended) A first endpoint for managing a communication session, the first endpoint comprising:
a processor; and
a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
detecting an error condition associated with the communication session, wherein the first endpoint and a plurality of additional endpoints comprising at least a second endpoint and a third endpoint are participating in the communication session; and
sending a notification of the error condition to the plurality of additional endpoints using a first transport layer session management message of a transport layer session, wherein the communication session includes the transport layer session, wherein a header of the first transport layer session management message includes a record type, wherein the record type indicates that a payload of the first transport layer session management message contains session management information, and wherein the notification includes a proposed response to the error condition.
18.    (Previously Presented) A first endpoint for managing a communication session, the first endpoint comprising:

a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:
receiving a notification of an error condition associated with the communication session from a second endpoint, wherein the first endpoint and a plurality of additional endpoints comprising at least the second endpoint and a third endpoint are participating in the communication
session, wherein the notification of the error condition is received via a first transport layer session management message of a transport layer session, wherein a header of the first transport layer session management message includes a record type, wherein the record type indicates that a payload of the first transport layer session management message contains session management information, wherein the communication session includes the transport layer session, and wherein the notification includes a proposed response to the error condition; and
sending a communication to at least the second endpoint using a second transport layer session management message of the transport layer session, the communication accepting the proposed response to the error condition or presenting a different proposed response to the error condition.
Response to Arguments


Allowable Subject matter
8.	Claims 1-20 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
9.	The term “tangible computer readable storage medium” used in the claims is defined in paragraph 0051 of the specification as being non-transitory computer readable storage medium.

10.	The term “processor” used in the claims is defined in paragraph 0050 of the specification as being a CPU

11.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claims 1, 18, and 20 are allowed in view of the Terminal Disclaimer filed on August 26, 2020 and for reasons argued by applicant in pages 7-33 of the remarks filed on March 9, 2021. The prior art of record do not teach detecting an error condition associated with a communication session between a plurality of endpoints; sending a notification message of the error condition via a transport layer session, wherein a header information of the message includes a record type identifying 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-17 and 19 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Ford et al.(Breaking Up the Transport Logjam) discloses transport layer communication with endpoints and addressing the need for traffic congestion control. However, Ford et al. does not teach detecting an error condition associated with a communication session between a plurality of endpoints; sending a notification message of the error condition via a transport layer session, wherein a header information of the message includes a record type identifying session management information and the message include a proposed response to the error condition. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438